Exhibit 10(ii)
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Judge Christine M. Arguello
Civil Action No. 10-cv-01808-CMA-MEH
(Consolidated with 10-cv-01833-PAB-MEH, 10-cv-01846-MSK-KMT, and
10-cv-01852-MSK-MJW)
MORTON FINKEL,
JEFFREY P. FEINMAN, and
JEFFREY VEIGEL, Individually
and on Behalf of All Others Similarly Situated,
Plaintiffs,
v.
AMERICAN OIL & GAS, INC., a Nevada Corporation,
PATRICK D. O’BRIEN,
ANDREW P. CALERICH,
JON R. WHITNEY,
NICK DEMARE,
C. SCOTT HOBBS,
HESS CORPORATION, a Delaware Corporation, and
HESS INVESTMENT CORP., a Nevada Corporation,
Defendants.
STIPULATION AND AGREEMENT OF SETTLEMENT AND RELEASE
This Stipulation and Agreement of Settlement and Release dated as of
November 12, 2010 (the “Settlement Agreement”), is made and entered into in the
above-captioned consolidated action (the “Action”) by Plaintiffs (defined
below), by and through their undersigned counsel, and Defendants (defined
below), by and through their undersigned counsel (Plaintiffs and Defendants,
collectively, the “Parties”), and is made pursuant to Rule 23 of the Federal
Rules of Civil Procedure and subject to the approval of this Court (defined
below). This Settlement Agreement is intended to fully, finally and forever
resolve, discharge, release and settle the Action, and the Settled and Released
Claims (defined below), upon and subject to the terms and conditions hereof.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Parties state the following:
I. BACKGROUND
A. The Merger Agreement
1. On or about July 27, 2010, Defendant American Oil & Gas, Inc. (“American”)
publicly announced that it had entered into a definitive merger agreement (the
“Merger Agreement”) for Defendant Hess Corporation (“Hess”) to acquire all of
the outstanding shares of American common stock in a stock-for-stock transaction
in which each share of American common stock will receive 0.1373 shares of Hess
common stock (the “Proposed Merger”).
B. The Consolidated Colorado Federal Action
2. On or about July 30, 2010, Plaintiff Morton Finkel commenced a putative class
action in this Court challenging the Proposed Merger and alleging claims of
(i) breaches of fiduciary duties against Andrew Calerich, Patrick O’Brien, Jon
Whitney, Nick DeMare, and C. Scott Hobbs (the “Individual Defendants”), and
(ii) aiding and abetting such breaches of fiduciary duty against American, Hess,
and Hess Investment Corp. (the “Finkel Action”).
3. On or about August 2, 2010, Plaintiff Edgar Cobb filed a complaint in this
Court captioned Cobb v. American Oil & Gas, Inc., et al., a putative stockholder
class action alleging the same claims of breach of fiduciary duties and aiding
and abetting arising out of the Proposed Merger (the “Cobb Action”).

 

2



--------------------------------------------------------------------------------



 



4. On or about August 3, 2010, Plaintiff Jeffrey P. Feinman filed a complaint in
this Court captioned Feinman v. American Oil & Gas, Inc., et al., a putative
stockholder class action alleging the same claims of breach of fiduciary duties
and aiding and abetting arising out of the Proposed Merger (the “Feinman
Action”).
5. On or about August 3, 2010, Plaintiff Jeffrey Veigel filed a complaint in
this Court captioned Veigel v. American Oil & Gas, Inc., et al., a putative
stockholder class action alleging the same claims of breach of fiduciary duties
and aiding and abetting arising out of the Proposed Merger (the “Veigel
Action”).
6. On or about August 20, 2010, Plaintiffs Morton Finkel, Jeffrey P. Feinman,
and Jeffrey Veigel filed a Motion for Consolidation of Related Actions and
Appointment of Plaintiffs’ Lead & Liaison Counsel to consolidate the Finkel,
Veigel, Feinman, and Cobb Actions (the “Motion to Consolidate”).
7. On or about September 10, 2010, Plaintiff Finkel moved this Court to enter an
order pursuant to Fed. R. Civ. P. 26(d) for expedited discovery and the issues
presented in the motion were resolved by the discovery stipulation (the
“Expedited Discovery Stipulation”), filed on or about September 15, 2010 and
entered as an Order by this Court on or about September 20, 2010. Identical
motions to expedite were filed in the Veigel and Feinman Actions, and those
motions were also resolved by the entry of an Expedited Discovery Stipulation.

 

3



--------------------------------------------------------------------------------



 



8. On or about October 5, 2010, the Court granted the Motion to Consolidate the
Finkel, Cobb, Feinman, and Veigel Actions under Finkel v. American Oil & Gas,
Inc. (the “Consolidated Colorado Federal Action”).
9. On or about October 15, 2010, Plaintiffs Morton Finkel, Edgar Cobb, Jeffrey
P. Feinman, and Jeffrey Veigel filed a Motion for a Preliminary Injunction
seeking to enjoin the Proposed Merger (the “Preliminary Injunction Motion”).
10. On or about October 29, 2010, Plaintiffs Morton Finkel, Jeffrey P. Feinman,
and Jeffrey Veigel filed Plaintiffs’ Consolidated Complaint in the Action (the
“Consolidated Complaint”). The Cobb Action was dismissed without prejudice.
11. In the Consolidated Complaint, Plaintiffs allege, inter alia, that the
Individual Defendants breached their fiduciary duties in connection with the
Proposed Merger by purportedly failing (i) to disclose material information in
connection with the Proposed Merger and (ii) to obtain adequate consideration
for American’s shareholders, and that American, Hess, and Hess Investment Corp.
aided and abetted such breaches of fiduciary duties.
C. The Related Actions
12. In July and August 2010, certain putative class actions identified below
were filed in Colorado state court and Nevada state court challenging the
Proposed Merger and alleging the same claims of breach of fiduciary duties and
aiding and abetting against the same Defendants based on essentially the same
facts and seeking essentially the same relief (collectively, the “Related
Actions”):

  (i)  
Richard Buckman, Individually and on Behalf of All Others Similarly Situated v.
American Oil & Gas, et al., Case No. 10 DC 00322, filed in the First Judicial
District Court of the State of Nevada in and for Carson City (the “Buckman
Action”);

 

4



--------------------------------------------------------------------------------



 



  (ii)  
Joseph Luvara, Individually and on Behalf of All Others Similarly Situated v.
American Oil & Gas, et al., Case No. 10-DC-0032-1B, filed in the First Judicial
District Court of the State of Nevada in and for Carson City (the Luvara
Action”);

  (iii)  
Michael Kunaman, Individually and on Behalf of All Others Similarly Situated v.
American Oil & Gas, et al., Case No. 10 CV 002484, filed in the Second Judicial
District Court of the State of Nevada in and for the county of Washoe (the
“Kunaman Action”), and

  (iv)  
Jeffrey Veigel, Individually and on Behalf of All Others Similarly Situated v.
American Oil & Gas, et al., 1:10-CV-01852-MSK, filed in the District Court of
the State of Colorado For the City and County of Denver (the “Veigel State
Action”).

13. The plaintiffs in the Related Actions (the “Related Plaintiffs”) are also
represented by the undersigned Plaintiffs’ Counsel, and such Related Plaintiffs
join in this Settlement by and through their undersigned counsel.
14. Following removal of the Buckman and Luvara Actions to Nevada federal court,
on or about August 26, 2010, Defendants moved pursuant to Federal Rule of Civil
Procedure 42 and 28 U.S.C. § 1414(a) to consolidate and transfer the Buckman,
and Luvara to this Court (the “Transfer Motion”). The plaintiffs in such actions
have contested removal and transfer, and the Transfer Motion is pending.
D. Expedited Discovery Proceedings
15. Defendants offered to provide the document and deposition discovery provided
under the Expedited Discovery Stipulation to counsel for all parties in pending
litigations challenging the Proposed Merger.

 

5



--------------------------------------------------------------------------------



 



16. Plaintiffs have participated in the expedited discovery, which included the
production by Defendants of over 30,000 pages of documents and eight
(8) depositions, including the depositions of certain of the Individual
Defendants, a Hess representative, and a representative from Tudor, Pickering, &
Holt Co. Securities, Inc., which rendered a fairness opinion to American in
connection with the Proposed Merger.
E. The Proxy Statement
17. On or about August 23, 2010, Hess filed a preliminary proxy statement (the
“Preliminary Proxy Statement”) with the Securities and Exchange Commission (the
“SEC”) setting forth information about the Proposed Merger.
18. On or about October 1, 2010, Hess filed an amended preliminary proxy
statement (the “Amended Preliminary Proxy Statement”).
F. Settlement Discussions
19. Following the investigation and review of the Preliminary Proxy Statement
and the Amended Preliminary Proxy Statement, public filings by Hess and
American, analyst and media reports, and the document and deposition discovery
conducted under the Expedited Discovery Stipulation, Plaintiffs, Defendants, and
their respective counsel participated in arm’s length settlement negotiations
and have reached an agreement in principle providing for the settlement of the
Action, subject to Court approval.
20. Defendants deny all of Plaintiffs’ substantive allegations, including that
they committed or attempted to commit any violation of law or breach of duty,
including breach of any fiduciary duty owed to American’s shareholders, aided
and abetted any breach of fiduciary duty, or otherwise have acted in any
improper manner.

 

6



--------------------------------------------------------------------------------



 



21. Defendants also maintain substantive defenses to the claims in the Action,
including but not limited to the following: (i) Plaintiffs fail to state a claim
upon which relief can be granted; (ii) the conduct challenged by Plaintiffs’
allegations is subject to the procedural and substantive protections of the
business judgment rule; (ii) the Individual Defendants are shielded from
liability for breaches of the duty of care by Nevada Revised Statute § 78.7502,
which provides that directors and officers of Nevada corporations shall be
indemnified if they “[a]cted in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the corporation;”
(iii) Plaintiffs have not suffered any loss, damage, or injury as a result of
any purported act or omission by any of the Defendants; (iv) Plaintiffs’ claims
are barred by waiver, acquiescence, and/or estoppel; (v) Plaintiffs’ claims are
barred, in whole or in part, by the doctrine of laches; and (vi) under Nevada
law a corporation itself owes no fiduciary duties to the Plaintiffs.
22. All Parties recognize and acknowledge the very substantial time and expense
that would be incurred by further litigation in this Action and the
uncertainties inherent in any such litigation.

 

7



--------------------------------------------------------------------------------



 



23. After weighing the costs, risks, and delay associated with continuing
litigation against the benefits of the Settlement as reflected in the Settlement
Agreement, Plaintiffs’ Counsel believes that the Settlement at this time, and as
provided in this Settlement Agreement is fair, reasonable, and adequate
resolution of the Action and in the best interests of Plaintiffs and the
Settlement Class Members (defined below). Defendants’ Counsel believes that the
Settlement is in the best interests of Defendants because the Settlement would
(i) eliminate the burden and expense of further litigation, (ii) put the Settled
and Released Claims (as defined below) to rest, finally and forever, without in
any way acknowledging wrongdoing, fault, liability, or damage to the Plaintiffs
or the Settlement Class (as defined below), and (iii) permit the Proposed Merger
to close without risk of injunctive or other relief.
NOW, THEREFORE, THE PARTIES AGREE TO SETTLE THIS ACTION AND THE SETTLED AND
RELEASED CLAIMS (SUBJECT TO APPROVAL OF THE COURT) ON THE FOLLOWING TERMS:
II. DEFINITIONS
24. The following terms, as used in this Settlement Agreement, shall have the
following meanings:
a. “Attorneys’ Fees and Expenses Award” means the amount of attorneys’ fees and
expenses awarded, if any, not to exceed $850,000, by the Court to Plaintiffs’
Counsel and/or to any counsel for a Settlement Class Member (defined below)
pursuant to Section VII of this Settlement Agreement.
b. “Consolidated Complaint” means the Consolidated Complaint filed by Plaintiffs
Morton Finkel, Jeffrey P. Feinman, and Jeffrey Veigel on or about October 29,
2010.
c. “Court” means this United States District Court for the District of Colorado.

 

8



--------------------------------------------------------------------------------



 



d. “Defendants” means, individually and collectively, American, Hess, Hess
Investment Corp., Andrew Calerich, Patrick O’Brien, Jon Whitney, Nick DeMare, C.
Scott Hobbs, and Joseph B. Feiten.
e. “Defendants’ Counsel” means the law firms of White & Case LLP and Patton
Boggs LLP.
f. “Effective Date” means the date upon which all of the conditions set forth in
paragraph 63 below shall have been satisfied.
g. “Final Court Approval” means entry by the Court of the Final Judgment and
Order (defined below), and the expiration of the time to appeal or seek
reargument, certification, certiorari or other review with respect to such Final
Judgment and Order, or, if any appeal, reargument, writ of certiorari or other
review is filed and not dismissed, after such Final Judgment and Order is upheld
in all material respects and is no longer subject to appeal, reargument,
certiorari or other review, or, in the event the Court enters an order and final
judgment in a form other than provided above (the “Alternative Judgment”) and
none of the Parties hereto elects to terminate this Settlement, the date such
Alternative Judgment becomes final and no longer subject to appeal, reargument,
certification, certiorari or other review.
h. “Final Judgment and Order” means the proposed Final Judgment and Order
Approving Class Action Settlement in the form of Exhibit D or materially in the
form of Exhibit D attached hereto or as modified pursuant to agreement of the
Parties.

 

9



--------------------------------------------------------------------------------



 



i. “Individual Defendants” means Andrew Calerich, Patrick O’Brien, Jon Whitney,
Nick DeMare, C. Scott Hobbs, and Joseph B. Feiten.
j. “Interest Rate” means interest calculated on a simple interest basis based
upon the 90-day Treasury bill rate on the first (1st) day of each month.
k. “Notice” means the Notice of Pendency and Proposed Settlement of Class Action
that is to be sent to Settlement Class Members substantially in the form of
Exhibit C (attached hereto) or as modified pursuant to agreement of the Parties
or order of the Court.
l. “Parties” means Plaintiffs and the Defendants, and, where applicable, their
respective counsel.
m. “Person” means any individual, corporation, partnership, limited liability
company, association, affiliate, joint stock company, estate, trust,
unincorporated association, governmental entity and any political subdivision
thereof, or any type of business, personal, political or legal entity.
n. “Plaintiffs” means Morton Finkel, Jeffrey P. Feinman, and Jeffrey Veigel.
o. “Plaintiffs’ Counsel” means the law firms of Bragar Wexler Eagel & Squire,
PC, Harwood Feffer LLP, Pomerantz Haudek Grossman & Gross LLP, Robbins Gellar
Rudman & Dowd, LLP, and Dyer & Berens LLP.
p. “Preliminary Approval Order” means the order preliminarily approving the
class action settlement, directing notice thereof, and setting a date for the
Settlement Hearing substantially in the form of Exhibit B (attached hereto) or
as modified pursuant to agreement of the Parties or order of the Court.

 

10



--------------------------------------------------------------------------------



 



q. “Related Plaintiffs” means the named plaintiffs in the Related Actions,
Richard Buckman, Joseph V. Luvara, and Michael Kunaman.
r. “Release” means the release set forth in Section III of this Settlement
Agreement.
s. “Releasees” means each Defendant named in the Action and the Related Actions,
and each of their past, present or future families, parents, affiliates,
subsidiaries, officers, directors, shareholders, members, trustees, partners,
principals, employees, control persons, predecessors, successors, and agents,
including, without limitation, any of their investment bankers, lenders,
accountants, financial advisors, consultants, advisors, insurers, reinsurers,
and attorneys.
t. “Releasors” means Plaintiffs, the Related Plaintiffs, and the Settlement
Class on behalf of themselves, their heirs, executors, administrators,
successors, and assigns, and any person they represent.

 

11



--------------------------------------------------------------------------------



 



u. “Settled and Released Claims” means any and all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
covenants, controversies, damages, judgments, extents, executions, liabilities,
attorneys’ fees and expenses (excluding the Attorneys’ Fees and Expenses Award
defined herein), claims and demands whatsoever, in law, admiralty or equity,
whether known claims or Unknown Claims (as defined herein), whether based on
acts or omissions, whether arising under federal, state, local, statutory and/or
common law and/or any other law, rule or regulation (including, without
limitation, the federal securities laws), that have been or could have been
asserted, either directly, derivatively or otherwise, in any forum by the
Releasors, and/or any of them, against any of the Releasees, that arise out of,
are based upon, are in connection with and/or are related in any way, directly
or indirectly, to the allegations, transactions, acts, omissions, occurrences,
representations, misrepresentations, and/or any other matter, thing or cause
whatsoever, or any series thereof, involved, set forth, and/or related to the
Complaints and/or the Consolidated Complaint in the Action or the Related
Actions, including without limitation the Merger Agreement, the Proposed Merger,
the merger consideration, and any and all disclosures, disclosure materials
(including supplements) and proxy solicitation materials related thereto,
provided however that the Settled and Released Claims shall not include the
right of any of the Releasors or any of the Releasees to enforce the terms of
the Settlement. For purposes of clarification, and without limiting the
definition of Settled and Released Claims above, the Parties agree that the
Settled and Released Claims shall not include claims under the federal
securities laws against Hess that do not relate in any way, directly or
indirectly, to the allegations, transactions, acts, omissions, occurrences,
representations, misrepresentations, and/or any other matter, thing or cause
whatsoever, or any series thereof, involved, set forth and/or related to the
Complaints and/or the Consolidated Complaint in the Action or the Related
Actions, including without limitation the Merger Agreement, the Proposed Merger,
the merger consideration, and any and all disclosures, disclosure materials
(including supplements) and proxy solicitation materials related thereto.

 

12



--------------------------------------------------------------------------------



 



v. “Settlement” means the settlement contemplated by this Settlement Agreement.
w. “Settlement Agreement” means this Stipulation and Agreement of Settlement and
Release and the annexed Exhibits hereto, including any subsequent amendments
thereto.
x. “Settlement Class” and “Settlement Class Member” means a mandatory, non
opt-out class, and a member of such class, that has been certified by the Court,
to the fullest extent permitted by federal law and Rule 23 of the Federal Rules
of Civil Procedure, for settlement purposes only, consisting of record holders
or beneficial owners of American common stock from July 27, 2010 through and
including the earlier of the date of the consummation of the Proposed Merger or
the date of the termination of the Merger Agreement, including the legal
representatives, trustees, heirs, predecessors and successors in interest,
transferees and/or assigns of all such foregoing record holders and/or
beneficial owners, immediate and remote, but excluding Defendants and any
Person, firm, trust, corporation, or other entity affiliated with any Defendant.
y. “Settlement Hearing” means the hearing at or after which the Court will make
a final decision whether to approve this Settlement Agreement as fair,
reasonable, and adequate, and in the best interest of the Settlement Class.

 

13



--------------------------------------------------------------------------------



 



z. “Unknown Claims” includes any and all claims that Plaintiffs, the Related
Plaintiffs, and any or all members of the Settlement Class, and any and all
other persons and entities whose claims are being released, do not know or
suspect to exist at the time of the Release, which, if known by him, her or it,
might affect his, her or its agreement to release the Settled and Released
Claims, or might affect his, her or its decision to object or not to object to
the Settlement. In addition, Releasors shall also be deemed to knowingly and
voluntarily waive and relinquish any and all provisions, rights and benefits
conferred by any law of the United States or any state or territory of the
United States, or principle of common law, which governs or limits a person’s
release of unknown claims, comparable or equivalent to California Civil Code §
1542, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Plaintiffs, as Settlement Class representatives, have acknowledged that members
of the Settlement Class may discover facts in addition to or different from
those that they now know or believe to be true with respect to the subject
matter of the Release herein, but that it is their intention, on behalf of the
Settlement Class, to fully, finally and forever settle and release any and all
claims released hereby, known or unknown, suspected or unsuspected, which now
exist, or heretofore existed, or may hereafter exist, and without regard to the
subsequent discovery or existence of such additional or different facts.

 

14



--------------------------------------------------------------------------------



 



25. Capitalized terms used in this Settlement Agreement, but not defined above,
shall have the meanings ascribed to them elsewhere in this Settlement Agreement.
III. TERMS OF THE SETTLEMENT
A. Supplemental Disclosures
26. Plaintiffs have alleged the omission from the Preliminary Proxy Statement
and Amended Preliminary Proxy Statement of certain purported material
information related to the Proposed Merger. The Defendants have agreed to
supplement the disclosures contained in the Preliminary Proxy Statement and
Amended Preliminary Proxy Statement by filing with the SEC a Second Amended
Preliminary Proxy Statement containing certain additional disclosures
recommended by the Plaintiffs (“Plaintiffs’ Supplemental Disclosures”). A copy
of Plaintiffs’ Supplemental Disclosures is attached hereto as Exhibit A.
Defendants agree to file the Second Amended Preliminary Proxy Statement
containing Plaintiffs’ Supplemental Disclosures with the SEC for review and
inclusion in the final Proxy Statement. The Parties understand and agree that no
additional supplemental disclosures are required as a condition of this
Settlement. The Parties also understand and agree that any comments,
disclosures, and/or changes to the Second Amended Preliminary Proxy Statement
based on the review by the SEC shall not terminate, or affect the terms of, the
Settlement Agreement.

 

15



--------------------------------------------------------------------------------



 



27. Plaintiffs, advised by Plaintiffs’ Counsel, agree that the terms and
conditions of the Settlement Agreement and Plaintiffs’ Supplemental Disclosures
are a fair, reasonable and adequate settlement for Plaintiffs and the Settlement
Class. Defendants do not dispute that Plaintiffs’ Supplemental Disclosures, in
the aggregate, benefited the Settlement Class. Defendants expressly reserve, and
do not waive, their rights to challenge the materiality of Plaintiffs’
Supplemental Disclosures on an individual basis. In addition, the Parties
acknowledge that Plaintiffs contend that the First Amended Proxy Statement was
filed, in part, as a result of information adduced during the discovery in this
Action and Defendants dispute Plaintiffs’ contention.
B. Release, Waiver, And Order of Dismissal
28. Upon the Effective Date of this Settlement, the Releasors hereby release,
compromise, settle, discharge and dismiss with prejudice, pursuant to the terms
and conditions set forth herein, each and every Settled and Released Claim
against each of the Releasees, and shall be forever enjoined from prosecuting
each and every Settled and Released Claim against each of the Releasees.
29. Upon the Effective Date of this Settlement, Defendants and the Releasees
release Plaintiffs and Plaintiffs’ counsel, from all claims arising out of the
instituting, prosecution, settlement or resolution of the Action, provided
however, that the Defendants and Releasees shall retain the right to enforce the
terms of the Settlement.
30. Pending consummation of this Settlement and until the Effective Date,
Plaintiffs and the Related Plaintiffs shall not seek relief in any forum, or
take any action in the Action or the Related Actions, including, without
limitation, seeking a preliminary injunction, and all proceedings in the Action,
the Related Actions, or otherwise shall be stayed and suspended, except that the
Parties shall take all such action and file all such papers as are necessary or
appropriate to effect the consummation and approval of the Settlement.
Plaintiffs shall voluntarily withdraw their pending Preliminary Injunction
Motion filed in this Action promptly after execution of this Settlement
Agreement.

 

16



--------------------------------------------------------------------------------



 



31. The obligations incurred pursuant to this Settlement Agreement shall be in
full and final disposition of the Action with prejudice and of any and all
Settled and Released Claims as against all Releasees.
32. Should the Court grant final approval of the Settlement Agreement, the
Action shall be dismissed with prejudice and without costs to any party. The
Related Plaintiffs, by and through their undersigned counsel below, shall
voluntarily dismiss their individual actions with prejudice and without costs to
any party thereof.
33. The Parties will seek and obtain from the Court a Final Judgment and Order
as further described below in Section IX. The Final Judgment and Order shall,
among other things, (i) approve the Settlement as fair, reasonable and adequate
pursuant to Federal Rule of Civil Procedure 23; (ii) dismiss the Action as to
the Defendants with prejudice and on the merits; (iii) incorporate the terms of
the Release; (iv) incorporate the agreed upon Attorneys’ Fees and Expenses set
forth in Section VII, and (v) certify the class for settlement purposes, finding
Plaintiffs to be adequate representatives of the class and their undersigned
Plaintiffs’ Counsel to be adequate class counsel.
34. A copy of the proposed Final Judgment and Order is attached hereto as
Exhibit D.

 

17



--------------------------------------------------------------------------------



 



C. Class Certification For Settlement Only
35. Plaintiffs have asserted that this Action should be maintained as a class
action as defined in the Federal Rules of Civil Procedure. For settlement
purposes only, and for no purpose other than as set forth in and to effectuate
this Settlement Agreement, Defendants will not object to certification of the
Action as a non opt-out class pursuant to Federal Rule of Civil Procedure 23
(b)(1) and/or (b)(2) with (i) Plaintiffs Morton Finkel, Jeffrey P. Feinman, and
Jeffrey Veigel as Settlement Class representatives, (ii) Plaintiffs’ Counsel as
Settlement Class counsel, and (iii) the Settlement Class as defined above.
36. By stipulating to certification of a non opt-out class for settlement
purposes, Defendants have not taken any position as to whether this Action could
be certified as a class action as defined in the Federal Rules of Civil
Procedure if this question were fully litigated before the Court. If this
Settlement Agreement is not approved, Defendants reserve, and have not waived,
any rights, arguments, and/or defenses with respect to contesting class
certification, Plaintiffs will not argue that Defendants are equitably or
judicially estopped from contesting the certification of the class in this
Action, and Plaintiffs reserve the right to move for certification of a class
under any provision of Rule 23 of the Federal Rules of Civil Procedure.
IV. SUBMISSION TO JURISDICTION OF COURT
37. Plaintiffs, Defendants, and each and every member of the Settlement Class
submits to the jurisdiction of the Court and shall be bound by the terms of this
Settlement Agreement, including without limitation, the Release and the terms of
the Final Judgment and Order, as well as any other order of the Court,
including, without limitation, the Final Judgment and Order barring further
litigation against any of the Defendants in connection with any claim arising
from the Proposed Merger. Any and all disputes related to the Action or this
Settlement Agreement shall be submitted to the Court for final resolution.

 

18



--------------------------------------------------------------------------------



 



V. NOTICE TO MEMBERS OF THE CLASS AND RIGHT OF COMMUNICATION
A. Notice
38. Subject to the requirements of the Preliminary Approval Order, and no later
than thirty (30) calendar days before the Settlement Hearing, Defendants shall
cause the Notice to be delivered to each Settlement Class Member by first-class
mail, postage prepaid to the address of each member of the Settlement Class at
the addresses provided by the Defendants, or such other addresses as Plaintiffs’
Counsel has available. In addition, American will make the Notice available on
the www.americanog.com website beginning thirty (30) calendar days before the
Settlement Hearing and continuing through the date of the Settlement Hearing.
Defendants shall bear all costs associated with the Notice. If practicable, and
at Defendants’ option, the Notice can be delivered to class members together
with the final Proxy Statement issued in connection with the approval of the
Proposed Merger.

 

19



--------------------------------------------------------------------------------



 



39. The Notice shall: (i) contain a short and plain statement of the background
of the Action and the proposed Settlement; (ii) generally describe the nature of
the relief provided; (iii) state that any relief is contingent on the Court’s
final approval of the proposed Settlement; (iv) inform Settlement Class Members
of the date of the Settlement Hearing and of their right to object to the
Settlement Agreement; (v) set forth the range of the Attorneys’ Fees and
Expenses Award agreed to by the Parties; (vi) set forth the Release in
Section III, together with all associated Definitions; (vii) conform to the
requirements of the Federal Rules of Civil Procedure, the United States
Constitution (including the Due Process Clause), the Rules of the Court, and any
other applicable law; and (viii) otherwise be in a manner and form agreed upon
by the Parties to this Settlement Agreement and approved by the Court. A copy of
the proposed Notice is attached hereto as Exhibit C.
B. Right of Communication with Stockholders
40. American expressly reserves the right to communicate with and respond to
inquiries by its stockholders, including Settlement Class Members, with respect
to matters other than this Settlement Agreement, expressly including any matters
relating to or described in the Merger Agreement, the Preliminary Proxy
Statement, the Amended Preliminary Proxy Statement, and the Second Amended
Preliminary Proxy Statement and may do so through any appropriate agency.
41. American may undertake such efforts to communicate with Settlement
Class Members regarding the Notice and terms of this Settlement Agreement as
American deems necessary or appropriate, including telephone communications. Any
written communication to American by any Settlement Class Member regarding the
Settlement Agreement, or any written communication to a Settlement Class Member
by American regarding the Settlement Agreement, shall be provided to Plaintiffs’
Counsel as soon as practical after the communication is received or generated,
as the case may be.

 

20



--------------------------------------------------------------------------------



 



C. Media Communications
42. Plaintiffs’ Counsel and Defendants’ Counsel agree to cooperate in good faith
to ensure that (i) any comments about or descriptions of the Settlement in the
media or any other public forum are balanced, fair and accurate and (ii) any
press releases announcing the proposed Settlement are provided in advance to
Plaintiffs’ Counsel and Defendants’ Counsel before dissemination or publication;
provided however, that Defendants shall be able to make, without notification to
or prior review or approval by Plaintiffs’ Counsel, any and all disclosures
regarding the Settlement Agreement that Defendants believe may be required or
appropriate under applicable law or by the rules of any securities exchange on
which American’s securities trade, or as required in connection with a judicial
or regulatory proceeding.
VI. OBJECTIONS TO THE SETTLEMENT
43. Any Settlement Class Member who wishes to object to the fairness,
reasonableness or adequacy of this Settlement Agreement, or to any aspect of the
Settlement, must deliver to Plaintiffs’ Counsel and Defendants’ Counsel, and
file with the Court, no later than fourteen (14) calendar days before the
Settlement Hearing or as the Court may otherwise direct, a statement of his, her
or its objection, as well as the specific reason(s), if any, for each objection,
including any legal support the Settlement Class Member wishes to bring to the
Court’s attention and any evidence the Settlement Class Member wishes to
introduce in support of the objection. Settlement Class Members may so object
either on their own or through an attorney hired at their own expense.

 

21



--------------------------------------------------------------------------------



 



44. If a Settlement Class Member hires an attorney to represent him, her or it,
the attorney must (i) file a notice of appearance with the Clerk of the Court no
later than fourteen (14) calendar days before the Settlement Hearing, or as the
Court otherwise may direct, and (ii) deliver to Plaintiffs’ Counsel and
Defendants’ Counsel no later than fourteen (14) calendar days before the
Settlement Hearing a copy of the same.
45. Any Settlement Class Member who files and serves a written objection, as
described in this Section, may appear at the Settlement Hearing, either in
person or through counsel hired at the Settlement Class Member’s expense, to
object to the fairness, reasonableness or adequacy of this Settlement Agreement.
Settlement Class Members or their attorneys who intend to make an appearance at
the Settlement Hearing must deliver to Plaintiffs’ Counsel and Defendants’
Counsel no later than fourteen (14) calendar days before the Settlement Hearing,
or as the Court may otherwise direct, a notice of intention to appear.
46. Any Settlement Class Member who fails to comply with the provisions of this
Section shall waive and forfeit any and all rights he, she or it may have to
appear separately and/or object to this Settlement Agreement.

 

22



--------------------------------------------------------------------------------



 



VII. ATTORNEYS’ FEES AND EXPENSES
47. Plaintiffs’ Counsel shall follow the applicable rules and procedures for
obtaining Court approval of any Attorneys’ Fees and Expenses Award, and shall
file its fee application upon a contested briefing schedule to be determined by
the Court. Plaintiffs and Plaintiffs’ Counsel shall not make an application for
an Attorneys’ Fees and Expenses Award in excess of $850,000. Defendants agree
that they will not object to an Attorneys’ Fees and Expenses Award up to
$200,000, and Defendants reserve all rights, positions, arguments, and defenses
as to an Attorneys’ Fees and Expenses Award greater than $200,000.
48. Defendants will pay an Attorneys’ Fees and Expenses Award not in excess of
$850,000 by making such payment by check payable to “Bragar, Wexler, Eagel &
Squire PC and Robbins Geller Rudman & Dowd LLP”, as receiving agents for
Plaintiffs’ Counsel, within fifteen (15) days after the later of the date
(i) the Court enters a judgment and order on Plaintiffs’ Counsel’s fee
application which provides the Attorneys’ Fees and Expenses Award, or (ii) the
Court enters the Final Judgment and Order approving the Settlement.
49. Plaintiffs’ Counsel shall be solely responsible for allocating the
Attorneys’ Fees and Expenses Award among Plaintiffs’ Counsel and counsel for any
Settlement Class Member. Defendants shall bear no responsibility or liability
whatsoever for the allocation of the Attorneys’ Fees and Expenses Award. By
making the payment called for in this Section, Defendants fully and finally
extinguish its liability for any and all attorneys’ fees, expenses and/or other
costs in connection with this Action, the Settlement Class, and any counsel for
the Settlement Class members. Defendants shall not have any responsibility for,
or incur any liability whatsoever with respect to (a) any dispute or issue any
person or entity may have with respect to the Attorneys’ Fees and Expenses Award
or (b) any claim by any person or entity to any portion of the Attorneys’ Fees
and Expenses Award.

 

23



--------------------------------------------------------------------------------



 



50. If (i) the Final Judgment and Order approving the Settlement is reversed,
vacated, modified and/or remanded for further proceedings or otherwise disposed
of in any manner other than one resulting in an affirmance of such Final
Judgment and Order and the Defendants or Plaintiffs properly and timely
terminate the Settlement in accordance with Section X of the Settlement
Agreement or (ii) the Effective Date does not occur for any reason, then
Plaintiffs’ Counsel shall within 10 business days return to Defendants the
amount of Attorneys’ Fees and Expenses Award paid by Defendants with interest at
the Interest Rate.
51. Plaintiffs’ Counsel agrees that the terms of its obligation to return any of
the Attorneys’ Fees and Expenses Award in the event of such reversal, vacation,
modification or remand described in paragraph 50 above shall be evidenced by a
written agreement acceptable to the Parties. In addition, Plaintiffs’ Counsel,
as a condition of receiving Attorneys’ Fees and Expenses Award, on behalf of
itself and each partner and/or shareholder of it, agrees that their respective
law firms and their partners and/or shareholders are subject to the jurisdiction
of the Court for the purpose of enforcing this Section of the Settlement
Agreement. Without limitation, the law firms and their partners and/or
shareholders agree that the Court may, upon application of Defendants, on notice
to the law firms, summarily issue orders, including, but not limited to,
judgments and attachment orders, against them or any of them should the law
firms fail timely to repay any amounts pursuant to this Section.

 

24



--------------------------------------------------------------------------------



 



VIII. ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT AND NOTICE, AND
SETTING SETTLEMENT HEARING
52. Plaintiffs undertake to make every reasonable effort, in coordination with
Defendants, to obtain the Preliminary Approval Order as expeditiously as
possible and acknowledge that Plaintiffs’ undertaking in this respect is a
material term of this Settlement Agreement. If Plaintiffs breach this
undertaking, Defendants may terminate this Settlement Agreement pursuant to
Section X below.
53. Promptly after execution of this Settlement Agreement, but in no event later
than three (3) business days after the Settlement Agreement is signed,
Plaintiffs and Defendants shall submit the Settlement Agreement together with
its Exhibits to the Court and shall jointly move the Court, by order to show
cause or other expedited basis, for the entry of the Preliminary Approval Order,
substantially in the form attached hereto as Exhibit B, or as modified pursuant
to agreement of the Parties or order of the Court:
(a) providing for the certification of the Settlement Class for settlement
purposes only;
(b) finding that the Settlement Agreement is sufficient to warrant publishing
Notice to Settlement Class Members;
(c) scheduling the Settlement Hearing, to be held on such date as the Court may
direct, to consider the fairness, reasonableness and adequacy of all aspects of
the Settlement and whether its provisions should be approved by the Court;
(d) approving the proposed Notice and notice methodology described in this
Settlement Agreement;

 

25



--------------------------------------------------------------------------------



 



(e) directing Defendants to cause the Notice to be mailed to each Settlement
Class Member in the same manner no later than thirty (30) days before the
Settlement Hearing;
(f) determining that the Notice to be provided to the Settlement Class Members
in this Action and the manner in which the Notice is to be mailed pursuant to
this Settlement Agreement, constitute the best practicable notice and satisfy
the requirements of the Federal Rules of Civil Procedure (including Rule 23),
the United States Constitution (including the Due Process Clause) and any other
applicable law, and constitute due and sufficient notice of the Settlement
Agreement and Settlement Hearing to all persons or entities entitled to receive
such notice;
(g) requiring Defendants to file proof of the mailing of the Notice at or before
the Settlement Hearing;
(h) authorizing Defendants to communicate with Settlement Class Members about
the Action and the terms of the proposed Settlement, subject to the terms of
Section V of this Settlement Agreement, and to engage in any other
communications within the normal course of American’s business, including but
not limited to communications in connection with the transaction described in
the Merger Agreement, the Preliminary Proxy Statement, the Amended Preliminary
Proxy Statement, and the Second Amended Preliminary Proxy Statement;

 

26



--------------------------------------------------------------------------------



 



(i) preliminarily enjoining Plaintiffs, Related Plaintiffs, and all Settlement
Class Members, or any of their respective representatives, trustees, successors,
heirs and assigns, from filing, commencing, prosecuting, intervening in,
participating in (as members of a class action or otherwise), or receiving any
benefits or other relief from, any other lawsuit, arbitration, or
administrative, regulatory or other proceeding or order against the Releasees in
any jurisdiction based on or relating to the claims and causes of action that
are released by this Settlement Agreement pending the final ruling of the Court
on the Settlement;
(j) preliminarily enjoining all persons from filing, commencing or prosecuting
any other lawsuit as a class action (including by seeking to amend a pending
complaint to include class allegations or by seeking class certification in a
pending action in any jurisdiction) on behalf of Settlement Class Members, if
such other lawsuit is based on or relates in any way to the claims and causes of
action, or the facts and circumstances relating thereto, in this Action, the
Related Actions, and/or the claims or causes of action subject to the Release;
(k) requiring each Settlement Class Member who wishes to object to the fairness,
reasonableness or adequacy of this Settlement Agreement to deliver to
Plaintiffs’ Counsel and Defendants’ Counsel and to file with the Court, no later
than fourteen (14) calendar days before the Settlement Hearing, or at such other
time as the Court may direct, a statement of his or her objection, as well as
the specific reasons, if any, for each objection, including any legal support
the Settlement Class Member wishes to bring to the Court’s attention and any
evidence the Settlement Class Member wishes to introduce in support of his or
her objection, or be forever barred from separately objecting;

 

27



--------------------------------------------------------------------------------



 



(l) requiring any attorney hired by a Settlement Class Member at the Settlement
Class Member’s expense for the purpose of objecting to this Settlement Agreement
or the Attorneys’ Fees and Expenses Award, to file with the Clerk of the Court
and deliver to Plaintiffs’ Counsel and Defendants’ Counsel no later than
fourteen (14) calendar days before the Settlement Hearing, or as the Court may
otherwise direct, a notice of appearance;
(m) requiring any Settlement Class Member who files and serves a written
objection and who intends to make an appearance at the Settlement Hearing,
either in person or through personal counsel hired at the Settlement
Class Member’s expense, to file with the Court and deliver to Plaintiffs’
Counsel and Defendants’ Counsel no later than fourteen (14) calendar days before
the Settlement Hearing, or as the Court may otherwise direct, a notice of
intention to appear;
(n) directing Plaintiffs’ Counsel and Defendants’ Counsel promptly to furnish
each other with copies of any and all objections that might come into their
possession; and
(o) containing any additional provisions that might be necessary to implement
and administer the terms of this Settlement Agreement.

 

28



--------------------------------------------------------------------------------



 



IX. FINAL APPROVAL, FINAL JUDGMENT AND ORDER APPROVING CLASS ACTION SETTLEMENT
54. At or after the Settlement Hearing, and upon the Court’s approval of this
Settlement Agreement, the Parties shall seek and obtain from the Court a Final
Judgment and Order. The Final Judgment and Order shall, among other things, and
taking into consideration all of the facts and circumstances outlined in this
Settlement Agreement:
(a) find that Plaintiffs held or beneficially owned common stock of American and
otherwise have standing to prosecute this Action on behalf of the Settlement
Class;
(b) find that the Court has jurisdiction over the Settlement Class Members and
jurisdiction to approve the Settlement Agreement;
(c) finally certify the Settlement Class for settlement purposes;
(d) approve the Settlement Agreement as fair, reasonable and adequate,
consistent and in compliance with all applicable requirements of the United
States Constitution (including the Due Process Clause), the Federal Rules of
Civil Procedure, the Rules of the Court, and any other applicable law, and in
the best interests of the Settlement Class;
(e) direct the Parties and their counsel to implement and consummate this
Settlement Agreement according to its terms and provisions;

 

29



--------------------------------------------------------------------------------



 



(f) declare this Settlement Agreement to be binding on — and, as to all claims
and issues that have or could have been raised in this Action, to have res
judicata and other preclusive effect in all pending and future lawsuits or other
proceedings maintained by or on behalf of — the Parties and Settlement
Class Members, as well as their past, present and future parents, subsidiaries,
predecessors, successors and assigns and affiliates and each of their respective
past, present and future officers, directors, employees, agents,
representatives, attorneys, heirs, administrators, executors, insurers,
predecessors, successors, and assigns, or any of them, including any person or
entity controlled by or controlling or under the control of any of them;
(g) find that the Notice provided to the Settlement Class in this Action and
notice methodology implemented pursuant to this Settlement Agreement,
constituted the best practicable notice and satisfied the requirements of the
Federal Rules of Civil Procedure (including Rule 23), the United States
Constitution (including the Due Process Clause) and any other applicable law,
and constituted due and sufficient notice of the Settlement Agreement and
Settlement Hearing to all persons or entities entitled to receive such notice;
(h) find that Plaintiffs and counsel for Plaintiffs brought the Action in good
faith and have adequately represented the interests of the Settlement Class for
purposes of entering into and implementing the Settlement Agreement;
(i) dismiss the Action as to the Defendants on the merits and with prejudice;
(j) incorporate the Release set forth above in Section III, make the Release
effective as of the date of the Effective Date, and forever discharge the
Releasees from any Settled and Released Claims;

 

30



--------------------------------------------------------------------------------



 



(k) permanently bar and enjoin all Settlement Class Members from (i) filing,
commencing, prosecuting, intervening in, participating in (as members of a class
action or otherwise), or receiving any benefits or other relief from, any other
lawsuit, arbitration, or administrative, regulatory or other proceeding or order
in any jurisdiction based on or relating in any way to the Settled and Released
Claims, and (ii) organizing Settlement Class Members into a separate class for
purposes of pursuing as a purported class action (including by seeking to amend
a pending complaint to include class allegations, or by seeking class
certification in a pending action) in any lawsuit based on or relating to the
Settled and Released Claims;
(l) authorize the Parties, without further approval from the Court, to agree to
and adopt such amendments, modifications and expansions of this Settlement
Agreement as (i) are consistent with the Final Judgment and Order and (ii) do
not limit the rights of the Settlement Class under this Settlement Agreement;
(m) without affecting the finality of the Final Judgment and Order for purposes
of appeal, retain jurisdiction as to all matters relating to the administration,
consummation, enforcement and interpretation of this Settlement Agreement, the
Final Judgment and Order, and for any other necessary purpose; provided however,
that nothing in this subsection shall restrict the ability of the Parties to
exercise their rights under paragraph 56 below;
(n) and incorporate any other provisions that the Court deems necessary and
just.
55. A copy of the proposed Final Judgment and Order is attached hereto as
Exhibit D.

 

31



--------------------------------------------------------------------------------



 



X. MODIFICATION OR TERMINATION OF THE SETTLEMENT AGREEMENT
56. The terms and provisions of this Settlement Agreement may be amended,
modified or expanded by written agreement of the Parties and approval of the
Court; provided however, that, after entry of the Final Judgment and Order, the
Parties may by written agreement effect such amendments, modifications or
expansions of this Settlement Agreement and its implementing documents
(including all exhibits thereto) without notice to or approval by the Court if
such changes are consistent with the Court’s Final Judgment and Order and do not
limit the rights of the Settlement Class under the Settlement Agreement.
57. This Settlement Agreement may not be modified or amended, nor may any of its
provisions be waived, except by a writing executed by all the signatories
hereto.
58. Any Plaintiff or Defendant shall have the right to terminate this Settlement
Agreement by providing written notice of its election to do so (“Termination
Notice”) to Defendants’ Counsel and Plaintiffs’ Counsel within thirty (30) days
of: (a) the Court’s declining to enter a Preliminary Approval Order, in a form
consistent with the substance of the proposed order set forth at Exhibit B
hereto; (b) the Court’s declining to enter the Final Judgment and Order; (c) the
date upon which the Final Judgment and Order is modified or reversed on appeal,
reargument, certiorari or other review; or (d) the breach by the non terminating
party in any material respect of any provision of this Settlement Agreement. In
addition, Hess may terminate the Settlement Agreement if the amount of
attorneys’ fees and expenses, in the aggregate, awarded in any forum(s) to
counsel for Settlement Class Members is greater than $850,000.

 

32



--------------------------------------------------------------------------------



 



59. In the event the Settlement Agreement is terminated or fails to become
effective:
(i) this Settlement Agreement shall be null and void and shall have no force or
effect, and no party to this Settlement Agreement shall be bound by any of its
terms, except for the terms of this subsection;
(ii) this Settlement Agreement, all of its provisions, and all negotiations,
statements and proceedings relating to it shall be without prejudice to the
rights of Plaintiffs, the Related Plaintiffs, and Defendants, all of whom shall
be restored to their respective positions existing immediately before the
execution of this Settlement Agreement;
(iii) Defendants, and their current and former parents, subsidiaries,
predecessors, successors, heirs, agents, assigns, officers, directors,
employees, partners, principals, attorneys and representatives expressly and
affirmatively reserve, and do not waive, all defenses, rights, positions,
arguments and motions as to all claims that have been or might later be asserted
in the Action and the Related Actions;

 

33



--------------------------------------------------------------------------------



 



(iv) Plaintiffs, the Related Plaintiffs, and their current and former parents,
subsidiaries, predecessors, successors, heirs, agents, assigns, officers,
directors, employees, partners, principals, attorneys and representatives
expressly and affirmatively reserve all motions as to, and arguments in support
of, all claims that have been or might later be asserted in the Action and the
Related Actions;
(v) any Attorneys’ Fees and Expenses Award paid by Defendants will be returned
to Defendants pursuant to in Section VII above;
60. In the event that the Settlement Agreement is not consummated, no party
shall be entitled to recover costs or expenses incurred in connection with the
proposed Settlement.
61. In the event that this Settlement Agreement is terminated as set forth in
paragraph 58 above, the Parties shall, within two weeks of a notice of
termination, jointly request a status conference with the Court to be held at
the Court’s first available date. At such status conference, the Parties shall
ask the Court’s assistance in scheduling continued proceedings in the Action.
Pending such status conference or the expiration of sixty (60) days from the
Parties’ joint request for a status conference, whichever occurs first, none of
the Parties shall file or serve any motions on any of the other Parties in
connection with the Action, nor shall any response be due by any Party to any
outstanding pleading or motion by any other Party.

 

34



--------------------------------------------------------------------------------



 



XI. NO ADMISSION OF WRONGDOING
62. Defendants deny and continue to deny that they have committed, attempted to
commit, and/or aided or abetted others in committing, any violations of law or
breached any duty owed to American’s shareholders or the Settlement Class or
otherwise.
XII. CONDITIONS OF SETTLEMENT
63. This Settlement Agreement and the Settlement provided for herein is subject
to and contingent upon the occurrence of each of the following events: (a) final
certification by the Court, for settlement purposes only, of a Settlement Class,
as defined herein, and (b) Final Court Approval of the Settlement Agreement and
dismissal of the Action in its entirety with prejudice and without awarding
costs to any party (except those costs provided in Section VII above).
64. In the event that: (a) the Court disapproves this Settlement Agreement,
including any amendments thereto agreed upon by all of the Parties; or (b) the
Court approves this Settlement Agreement or any amendment thereto approved by
all of the Parties, but such approval is reversed on appeal and such reversal
becomes final and not subject to further appeal or review (by exhaustion of any
possible appeal or review, lapse of time or otherwise), then in any such event,
any Final Judgment and Order that has been entered shall be vacated, and this
Settlement Agreement and the Settlement contemplated herein (including any
amendments hereof), and any actions taken or to be taken with respect to the
Settlement contemplated hereby, shall terminate, be null and void and without
further force and effect and without prejudice to any of the Parties.

 

35



--------------------------------------------------------------------------------



 



XIII. MISCELLANEOUS PROVISIONS
65. The Parties may agree, subject to approval of the Court where necessary, to
reasonable extensions of time to carry out any of the provisions of this
Settlement Agreement.
66. Each of the attorneys executing this Settlement Agreement on behalf of his
or her respective client(s) hereby represents and warrants that he or she has
been duly authorized and empowered to execute this Settlement Agreement on
behalf of each such party, and that he or she has the authority to take
appropriate action required or permitted to be taken pursuant to the Settlement
Agreement to effect its terms.
67. The captions to this Settlement Agreement appear for the purposes of
convenience only and have no legal effect.
68. By execution of this Settlement Agreement, Defendants do not, and do not
intend to, release any claim against any insurer for any cost or expense
hereunder, including attorneys’ fees and costs.
69. None of the Plaintiffs and none of the Related Plaintiffs will object to the
Settlement Agreement, file an appeal therefrom or otherwise seek review of any
order approving the Settlement Agreement. In addition, the Parties agree that
they will participate in good faith in responding to the objections to this
Settlement, and in the event any person should file a notice of appeal from the
Court’s Final Judgment and Order, to seek a resolution as expeditiously as
possible, including, if appropriate, jointly moving to dismiss the appeal or
jointly moving to expedite the appeal.

 

36



--------------------------------------------------------------------------------



 



70. When this Settlement Agreement requires or contemplates that one party shall
or may give notice to another, notice shall be provided by e-mail and next-day
(excluding Sunday) express delivery service as follows:

  (i)  
If to Defendants’ Counsel, then to:

Glenn M. Kurtz
Robert E. Tiedemann
Claudine Columbres
WHITE & CASE LLP
1155 Avenue of the Americas
New York, NY 10036-2787
Tel: (212) 819-8200
Fax: (212) 354-8113
gkurtz@whitecase.com
rtiedemann@whitecase.com
ccolumbres@whitecase.com
Philip M. Smith
PATTON BOGGS LLP
1185 Avenue of the Americas
New York, NY 10036
Tel: (646) 557-5145
Fax: (646) 557-5101
pmsmith@pattonboggs.com

  (ii)  
If to Plaintiffs’ Counsel, then to:

Lawrence P. Eagel
Jeffrey H. Squire
BRAGAR WEXLER EAGEL & SQUIRE, PC
885 Third Avenue, Suite 3040
New York, NY 10022
Tel: (212) 308-5858
Fax: (212) 486-0462
eagel@bragarwexler.com
squire@bragarwexler.com
Robert Harwood
James G. Flynn
HARWOOD FEFFER LLP

 

37



--------------------------------------------------------------------------------



 



488 Madison Avenue, 8th Floor
New York, NY 10022
Tel: (212) 935-7400
Fax: (212) 753-3630
rharwood@hfesq.com
jflynn@hfesq.com
Marc I. Gross
H. Adam Prussin
POMERANTZ HAUDEK GROSSMAN & GROSS LLP
100 Park Avenue
New York, NY 10017
Tel: (212) 661-1100
Fax: (212) 661-8665
migross@pomlaw.com
haprussin@pomlaw.com
Darren J. Robbins
Randall J. Baron
David T. Wissbroecker
ROBBINS GELLER RUDMAN & DOWD LLP
655 West Broadway, Suite 1900
San Diego, CA 92101-3301
Tel: (619) 231-1058
Fax: (619) 231-7423
darrenr@rgrdlaw.com
randyb@rgrdlaw.com
dwissbroecker@rgrdlaw.com
Robert J. Dyer III
Jeffrey A. Berens
Darby K. Kennedy
DYER & BERENS LLP
303 East 17th Avenue, Suite 300
Denver, CO 80203
Tel: (303) 861-1764
Fax: (303) 395-0393
bob@dyerberens.com
jeff@dyerberens.com
darby@dyerberens.com

 

38



--------------------------------------------------------------------------------



 



71. All time periods set forth herein shall be computed in calendar days unless
otherwise expressly provided. In computing any period of time prescribed or
allowed by this Settlement Agreement or by order of Court, the day of the act,
event, or default from which the designated period of time begins to run shall
not be included. The last day of the period so computed shall be included,
unless it is a Saturday, a Sunday or a legal holiday, in which case the period
shall run until the end of the next day that is not one of the aforementioned
days. As used in this subsection, “legal holiday” includes New Year’s Day,
Martin Luther King, Jr. Day, Presidents’ Day, Memorial Day, Independence Day,
Labor Day, Columbus Day, Veterans Day, Thanksgiving Day, Christmas Day and any
other day appointed as a federal holiday.
72. This Settlement Agreement, together with the Exhibits hereto, constitutes
the Parties’ entire agreement concerning the Settlement and supersedes any prior
oral or written communications by the Parties with respect thereto, and no
representations, warranties, or inducements have been made by any party hereto
concerning this Settlement Agreement and its Exhibits other than those contained
and memorialized in such documents.
73. If any action is filed in state or federal court asserting claims that are
related to the subject matter of the Action prior to final Court approval of the
Settlement, all Parties shall use their best efforts to effect a withdrawal or
dismissal of the claims, and Plaintiffs and its counsel shall cooperate with
Defendants in obtaining dismissal or withdrawal of any such related action,
including, where appropriate, joining in any motion to dismiss such related
action.

 

39



--------------------------------------------------------------------------------



 



74. This Settlement Agreement and all Exhibits hereto shall be governed by and
interpreted and enforced in accordance with Colorado law, without giving effect
to principles of conflicts of law thereof.
75. The terms of this Settlement shall inure to and be binding upon the Parties
and their respective agents, executors heirs, assigns and successors in
interest.
76. Any failure by any party to insist upon the strict performance by any other
party of any of the provisions of this Settlement Agreement shall not be deemed
a waiver of any of the provisions, and such party, notwithstanding such failure,
shall have the right thereafter to insist upon the strict performance of any and
all of the provisions of this Settlement Agreement to be performed by such other
party.
77. All Parties agree that this Settlement Agreement was drafted at arm’s
length, and that no parol or other evidence may be offered to explain, construe,
contradict or clarify its terms, the intent of the Parties or their counsel, or
the circumstances under which the Settlement Agreement was made or executed; and
there shall be no presumption for or against any Party that drafted all or any
portion of this Settlement Agreement.
78. The Parties to the Settlement Agreement and their counsel agree: (i) that it
is their intent to consummate this Settlement Agreement, (ii) to act
expeditiously to implement the terms of this Settlement Agreement in good faith,
and to use good faith in resolving any disputes that may arise in the
implementation of its terms, (iii) to cooperate fully with one another and to
act expeditiously in seeking Court approval of this Settlement Agreement, and
(iv) to use their best efforts to effect the prompt consummation of this
Settlement Agreement.

 

40



--------------------------------------------------------------------------------



 



79. This Settlement Agreement may be executed in any number of counterparts, on
separate counterparts, each of which shall constitute an original, but all
counterparts shall constitute one and the same document.
80. All Releasees who are not parties to this Settlement Agreement are intended
third-party beneficiaries entitled to enforce the terms of the Release set forth
herein.
81. Administration and consummation of the terms of this Settlement Agreement
shall take place under the supervision and authority of the Court, and all
Parties expressly consent to the jurisdiction of the Court for such purposes.

 

41



--------------------------------------------------------------------------------



 



IT IS SO STIPULATED AND AGREED THIS __ DAY OF NOVEMBER 2010
PATTON BOGGS LLP

          /s/ Philip M. Smith          
By:
  Philip M. Smith    

1185 Avenue of the Americas
New York, NY 10036
Tel: (646) 557-5145
Fax: (646) 557-5101
pmsmith@pattonboggs.com
Counsel Defendants American Oil & Gas, Inc., Patrick D. O’Brien, Andrew P.
Calerich, Jon R. Whitney, Nick DeMare, C. Scott Hobbs, and Joseph B. Feiten
WHITE & CASE LLP

          /s/ Glenn M. Kurtz          
By:
  Glenn M. Kurtz    

Glenn M. Kurtz
Robert E. Tiedemann
Claudine Columbres
1155 Avenue of the Americas
New York, NY 10036-2787
Tel: (212) 819-8200
Fax: (212) 354-8113
gkurtz@whitecase.com
rtiedemann@whitecase.com
ccolumbres@whitecase.com
Counsel for Defendants Hess Corporation and Hess Investment Corp.

 

42



--------------------------------------------------------------------------------



 



BRAGAR WEXLER EAGEL & SQUIRE, PC

          /s/ Lawrence P. Eagel          
By:
  Lawrence P. Eagel    

Lawrence P. Eagel
Jeffrey H. Squire
885 Third Avenue, Suite 3040
New York, NY 10022
Tel: (212) 308-5858
Fax: (212) 486-0462
eagel@bragarwexler.com
squire@bragarwexler.com
Counsel for Plaintiff Jeffrey P. Feinman
HARWOOD FEFFER LLP

          /s/ James G. Flynn          
By:
  James G. Flynn    

Robert Harwood
James G. Flynn
488 Madison Avenue, 8th Floor
New York, NY 10022
Tel: (212) 935-7400
Fax: (212) 753-3630
rharwood@hfesq.com
jflynn@hfesq.com
Counsel for Plaintiff Jeffrey Veigel

 

43



--------------------------------------------------------------------------------



 



POMERANTZ HAUDEK GROSSMAN & GROSS LLP

          /s/ H. Adam Prussin          
By:
  H. Adam Prussin    

Marc I. Gross
H. Adam Prussin
Fei-Lu Qian
100 Park Avenue
New York, NY 10017
Tel: (212) 661-1100
Fax: (212) 661-8665
migross@pomlaw.com
haprussin@pomlaw.com
Counsel for Plaintiff Morton Finkel
ROBBINS GELLER RUDMAN & DOWD LLP

          /s/ David T. Wissbroecker          
By:
  David T. Wissbroecker    

Darren J. Robbins
Randall J. Baron
David T. Wissbroecker
655 West Broadway, Suite 1900
San Diego, CA 92101-3301
Tel: (619) 231-1058
Fax: (619) 231-7423
darrenr@rgrdlaw.com
randyb@rgrdlaw.com
dwissbroecker@rgrdlaw.com
Counsel for Plaintiffs Richard Buckman, Joseph V. Luvara, and Michael Kunaman

 

44



--------------------------------------------------------------------------------



 



DYER & BERENS LLP

          /s/ Darby Kennedy          
By:
  Darby Kennedy    

Robert J. Dyer III
Jeffrey A. Berens
Darby K. Kennedy
303 East 17th Avenue, Suite 300
Denver, CO 80203
Tel: (303) 861-1764
Fax: (303) 395-0393
bob@dyerberens.com
jeff@dyerberens.com
darby@dyerberens.com
Counsel for Plaintiffs Morton Finkel, Jeffrey Veigel, and Jeffrey P. Feinman

 

45